Citation Nr: 1535514	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a rating in excess of 10 percent for left leg shin splints.

3. Entitlement to a rating in excess of 10 percent for right leg shin splints.

4. Entitlement to a rating in excess of 10 percent for left retropatellar pain syndrome.

5. Entitlement to a rating in excess of 10 percent for right retropatellar pain syndrome.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to November 1994 and from March 1995 to July 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction was subsequently transferred to the RO in Waco, Texas.

These claims were before the Board in July 2011. At that time, new and material evidence was submitted to reopen a claim for service connection for a low back disability, and the remaining issues were remanded for further development. See July 2011 Board Decision.

In a May 2014 rating decision since issued, service connection was granted for major depressive disorder. This issue is no longer on appeal and is not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of higher ratings for left and right leg shin splints and left and right retropatellar pain syndrome, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current low back disability did not manifest in service or within a year of service, and is not otherwise related to service, to include his service-connected bilateral shin and knee disabilities and related surgeries.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A May 2006 letter notified the Veteran of the elements of service connection. The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. Therefore, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, private medical records (PMRs), VA medical records (VAMRs), and Social Security Administration (SSA) records. Thus, the duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The December 2007 and August 2011 VA examiners reviewed the Veteran's claims file, performed in-person examinations, and provided clear rationale in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination reports, when considered with the July 2012 addendum opinion, are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran contends that his low back disability relates to service, to include his service-connected bilateral knee and shin disabilities and related surgeries. He previously filed a claim for compensation under 38 U.S.C. § 1151 for low back pain due to a spinal tap from knee surgeries. It was denied in a December 2007 rating decision, which he did not appeal. See December 2007 Rating Decision. The probative evidence does not show a continuity of symptomatology or establish a nexus to link the Veteran's current low back disability to his military service, to include his service-connected disabilities. The claim of entitlement to service connection for a low back disability is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having degenerative disc disease, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for degenerative disc disease may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

STRs show that in October 1995 the Veteran was in a motor vehicle accident and x-rays at the time showed a normal cervical spine. In January 1996 he complained of left lower back pain and in February 1996 he complained of low back pain for three days, which was diagnosed as a lower lumbar strain. STRs. On his May 1999 Report of Medical History at separation, he noted the presence of recurrent back pain, and further stated, "[b]ack hurts sometimes if standing to[o] long. No treatment." May 1999 Report of Medical History.

His post-service treatment records include May 2006 and August 2006 radiology reports noting a normal lumbar spine. VAMRs. His first diagnosis of a low back disability was from a June 2006 MRI, which showed "mild disc desiccation with a disc protrusion" at L2-3, with no central or foraminal narrowing, which was subsequently noted as degenerative disc disease or degenerative joint disease. VAMRs.

A December 2007 VA examination report, obtained in connection to his denied claim for entitlement under § 1151 for a low back disability due to spinal anesthesia from 2002 and 2005 arthroscopic knee procedures, noted there was no evidence of an immediate or chronic disability incurred from the spinal taps; nor was there documented evidence that the Veteran's chronic mechanical low back pain was either caused by, or aggravated by, the spinal anesthesia that was administered in either 2002 or 2005; nor that the symptoms were etiologically related to the spinal taps done for his knee surgeries. The examiner noted there was documentation of chronic intermittent mechanical low back pain prior to the spinal taps.

The August 2011 VA examiner noted the Veteran complained of mild occasional back pain prior to 2000, but also reported his back condition began in 2000 following spinal anesthesia for knee surgery. He complained of chronic intermittent low back pain since then. The examiner noted he was diagnosed with multiple sclerosis in 2010. After reviewing the Veteran's claims file, the examiner noted the Veteran did not mention or claim that his bilateral knee condition or shin splints were related to his low back disability, nor did he note this in a much earlier October 1999 VA examination.

The examiner opined that it was "unlikely that the spinal anesthesia in 2000 and 2005" caused his low back disability, as there was no medical evidence to support any complications, chronic conditions, injuries, or chronic adverse effects due to the spinal anesthesia. The examiner noted that degenerative disc disease is more likely related to aging, injury, or use. The examiner further stated there was no evidence of any complications, including nerve injury, due to the spinal anesthesia, nor is there evidence he suffered any nerve damage from previous spinal anesthesia leading to a chronic back condition. The examiner also said it was "less likely than not" that his current back disability was related to injuries in the military or his bilateral knee conditions and shin splints, as the Veteran did not make this correlation. While the examiner noted the Veteran's documented low back strain in January and February 1996, there was nothing in the record to support that it was a chronic condition at that time.

A July 2012 addendum opinion noted that the Veteran clearly reported that his current back disability did not begin in service, but rather that it began after his post-service spinal anesthesia. The examiner noted there was no evidence of a chronic back disability incurred in service or due to or aggravated by service-connected shin splints or patellofemoral pain syndrome, as these conditions do not cause degenerative disc disease.

The December 2007 and August 2011 VA examination reports and the July 2012 addendum opinion constitute highly probative evidence that weighs against the Veteran's claim. These examinations were conducted by medical doctors who reviewed the claims file, performed physical examinations, and considered the Veteran's medical history and diagnostic tests. Considered together, the examination reports provide a clear rationale for finding against a relationship between the Veteran's current low back disability and his active duty, including his service-connected shin and knee disabilities and related surgeries.

The Veteran's current back disability did not manifest in or within a year of service and that, although the Veteran reported some back pain in service, the medical nexus element is not satisfied for direct service connection for degenerative disc disease. Thus, the Veteran's service connection claim for a current back disability must be denied. See 38 C.F.R. §§ 3.303(a) and 3.304(b). See also Shedden, 381 F.3d at 1166-67.

The Board has considered the Veteran's statements regarding his current back disability, including his contention that it is due to his service-connected bilateral shin and knee disabilities, and spinal anesthesia he received in connection to knee surgeries. Although the Veteran is competent to report symptoms such as ongoing pain, the origin of his low back disability is a medically complex determination that cannot be made based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, such a determination must be made by a medical professional with appropriate expertise. See id. The Veteran, as a lay person, does not have the appropriate medical training and experience to render a competent opinion regarding the relationship between his current back disability and his service and service-connected disabilities. See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (noting that lay evidence must "demonstrate some competence"); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to that fact, and that incompetent testimony must be excluded from consideration). Thus, the Veteran's assertion that his current back disability is related to service or service-connected disabilities is not competent evidence and is outweighed by the VA examinations, which were rendered by medical experts and demonstrate careful review of the Veteran's medical history.

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply and service connection for a low back disability is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

A contracted July 2009 VA examination report for the Veteran's bilateral shin splints and bilateral knee disabilities notes the Veteran had surgery in 2008 for a right tibia/fibula fracture. There is no evidence of this injury in the Veteran's current medical records, therefore it is unclear whether this VA examination can be used to rate these disabilities. Therefore, all of the Veteran's relevant VA and private medical records must be obtained to clarify whether the Veteran had a right tibia/fibula fracture. A new examination should then be obtained to confirm the Veteran's medical history pertaining to these disabilities, in particular whether he had a right tibia/fibula fracture, as well as to evaluate the current severity of his left and right leg shin splints and left and right retropatellar pain syndrome. To the extent possible, the examiner should list the Veteran's symptoms for each disability separately.

As resolution of these claims for higher ratings may have an impact on the Veteran's claim for TDIU, the issues are intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file, ESPECIALLY ANY RELATED TO A POSSIBLE 2008 RIGHT TIBIA/FIBULA FRACTURE. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file, especially ALL VAMRs RELATED TO A POSSIBLE 2008 RIGHT TIBIA/FIBULA FRACTURE.

3. After any treatment records are received, schedule the Veteran for a new VA examination by an appropriate examiner regarding the current severity of his left and right leg shin splints and left and right retropatellar pain syndrome. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability and functional impairment in detail.

The examiner should specify, to the extent possible, which symptoms and functional impairments or limitations are attributable to his shin splints and which are attributable to his retropatellar pain syndrome.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If a report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to higher ratings for left and right leg shin splints and left and right retropatellar pain syndrome and entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


